Exhibit 10.2

WARRANT AGREEMENT

This WARRANT AGREEMENT (this “Agreement”) is made as of June 23, 2010, by and
between Lighting Science Group Corporation, a Delaware corporation (the
“Company”), and Pegasus Partners IV, L.P., a Delaware limited partnership
(“Pegasus”).

RECITALS

WHEREAS, concurrently with the execution of this Agreement, the Company is
entering into a Subscription Agreement pursuant to which it will issue and sell
to Pegasus units (“Units”) of its securities, each Unit consisting of one share
of the Company’s Series E Non-Convertible Preferred Stock, par value $0.001 per
share (the “Series E Preferred Shares”) and warrants (the “Warrants”) entitling
the holder thereof to purchase 50 shares of the Common Stock (as defined below);

WHEREAS, concurrently with the execution of this Agreement, the Company is
issuing Pegasus a Unit certificate evidencing 235,295 Units (the “Pegasus
Units”), each such Unit being purchased for $127.50 per Unit; and

WHEREAS, the Company and Pegasus desire to provide for the form and provisions
of the Warrants, the terms upon which they shall be issued and exercised, and
the respective rights, limitation of rights, and immunities of the Company and
the holders of the Warrants.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

Section 1. Definitions.

The following terms as used in this Agreement have the following meanings:

(a) “Affiliate” of, or a Person “Affiliated” with, a specified Person, is a
Person that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Person
specified.

(b) “Acquiring Entity” has the meaning attributed to it in Section 9(a).

(c) “Agreement” has the meaning attributed to it in the preamble of this
Agreement.

(d) “Business Day” means any day other than Saturday, Sunday or federal holiday.

 

1



--------------------------------------------------------------------------------

(e) “Change of Control” means (i) the sale, conveyance or disposition of all or
substantially all of the assets of the Company (other than pursuant to a joint
venture arrangement or other transaction in which the Company, directly or
indirectly, receives at least fifty percent (50%) of the voting equity in
another entity or a general partnership); (ii) the effectuation of a transaction
or series of related transactions in which more than fifty percent (50%) of the
voting power of the Company is disposed of (other than (A) as a direct result of
normal, uncoordinated trading activities in the Common Stock generally or
(B) solely as a result of the disposition by a stockholder of the Company to an
Affiliate of such stockholder); (iii) the consolidation, merger or other
business combination of the Company with or into any other entity, immediately
following which the prior stockholders of the Company fail to own, directly or
indirectly, at least fifty percent (50%) of the voting equity of the surviving
entity; (iv) a transaction or series of transactions in which any Person or
“group” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
acquires more than fifty percent (50%) of the voting equity of the Company
(other than the acquisition by a Person or “group” that is an Affiliate of or
Affiliated with a Person or “group” that immediately prior to such acquisition,
beneficially owned fifty percent (50%) or more of the voting equity of the
Company); (v) the replacement of a majority of the Company’s Board of Directors
with individuals who were not nominated or elected by at least a majority of the
directors at the time of such replacement; or (vi) a transaction or series of
transactions that constitutes or results in a “going private transaction” (as
defined in Section 13(e) of the Exchange Act and the regulations of the
Securities and Exchange Commission issued thereunder).

(f) “Closing Price” on any date of determination means (i) the closing sale
price for the regular trading session (without considering after hours or other
trading outside regular trading session hours) of the Common Stock (regular way)
as reported in the composite transactions for the principal United States
securities exchange on which the Common Stock is listed, (ii) if the Common
Stock is not so reported, the last quoted bid price for the Common Stock in the
over-the-counter market as reported by the OTC Bulletin Board, the National
Quotation Bureau, Pink OTC Markets Inc. or any similar organization, or (iii) if
the Common Stock is not so quoted, the average of the mid-point of the last bid
and ask prices for the Common Stock from at least three nationally recognized
investment banking firms that the Company reasonably selects for this purpose.

(g) “Common Stock” means (i) the Company’s common stock, $0.001 par value per
share, and (ii) any capital stock into which the Common Stock is changed or any
capital stock resulting from a reclassification of the Common Stock.

(h) “Company” has the meaning attributed to it in the preamble to this
Agreement.

(i) “Delivery Date” has the meaning attributed to it in Section 4(a).

(j) “Derivative Security” means any right, option, warrant or other security
convertible into or exercisable for Common Stock.

(k) “Detachment Date” has the meaning attributed to it in Section 3(b)(iii).

(l) “Ex Date” means the first date on which the Common Stock trades regular way
on the relevant exchange or in the relevant market from which the Closing Price
was obtained without the right to receive an issuance or distribution.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(n) “Exercise Date” has the meaning attributed to it in Section 4(a).

(o) “Exercise Documents” has the meaning attributed to it in Section 4(a).

(p) “Exercise Notice” has the meaning attributed to it in Section 4(a).

(q) “Exercise Price” is equal to $7.00, subject to adjustment as set forth in
this Agreement.

(r) “Exercise Price Accrual” has the meaning assigned thereto in the Series E
Certificate.

(s) “Expiration Date” means the twelfth anniversary of the Issuance Date or, if
such date falls on a day that is not a Business Day or a day on which trading
does not take place on the principal exchange or automated quotation system on
which the Common Stock is traded, the next Business Day.

(t) “Holder” has the meaning attributed to it in Section 3(b)(ii).

(u) “Issuance Date” means, with respect to any Warrants issued upon separation
of the Pegasus Units, June 23, 2010.

(v) “Pegasus” has the meaning attributed to it in the preamble of this
Agreement.

(w) “Pegasus Units” has the meaning attributed to it in the recitals of this
Agreement.

(x) “Person” means a natural person or entity, or a government or any division,
department or agency thereof.

(y) “Property Dividend” has the meaning attributed to it in Section 8(c).

(z) “Securities Act” means the Securities Act of 1933, as amended.

(aa) “Series D Units” means the units of the Company’s securities consisting of
one share of the Company’s Series D Non-Convertible Preferred Stock, par value
$0.001 per share and that portion of a warrant entitling the holder thereof to
purchase one share of Common Stock at the price therein, in each case subject to
adjustment.

(bb) “Series E Certificate” means the Certificate of Designation for the
Company’s Series E Preferred Stock, as may be amended from time to time and
filed with the Secretary of State of the State of Delaware.

(cc) “Series E Preferred Shares” has the meaning attributed to it in the
recitals to this Agreement.

 

3



--------------------------------------------------------------------------------

(dd) “Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day on which securities are not traded on the applicable
securities exchange or in the applicable securities market.

(ee) “Unit” has the meaning attributed to it in the recitals of this Agreement.

(ff) “Warrant” has the meaning attributed to it in the recitals of this
Agreement.

(gg) “Warrant Certificate” has the meaning attributed to it in Section 3(a).

(hh) “Warrant Register” has the meaning attributed to it in Section 3(b)(i).

Section 2. Warrant Agent. The Company hereby agrees to act as the warrant agent
with respect to the Warrants and agrees to perform such duties in accordance
with the terms and conditions set forth in this Agreement.

Section 3. Warrants.

(a) Form of Warrant. Each Warrant shall be issued in certificated form in
substantially the form attached as Exhibit A hereto (a “Warrant Certificate”),
the provisions of which are incorporated herein, and shall be signed by, or bear
the facsimile signature of, the Chief Executive Officer or President, and
Treasurer or Secretary or Assistant Secretary of the Company. In the event the
Person whose facsimile signature has been placed upon any Warrant shall have
ceased to serve in the capacity in which such Person signed the Warrant before
such Warrant is issued, it may be issued with the same effect as if he or she
had not ceased to be such at the date of issuance.

(b) Registration.

(i) Warrant Register. The Company shall maintain books (“Warrant Register”) for
the registration of original issuance and the registration of transfer of the
Warrants. Upon the initial issuance of the Warrants, the Company shall issue and
register the Warrants in the names of the respective holders.

(ii) Registered Holder. The term “Holder” shall mean, on or after the Detachment
Date (as defined below), any Person in whose name ownership in the Warrants
shall be registered upon the Warrant Register, and prior to the Detachment Date,
the Person in whose name the Unit of which such Warrant or part thereof was
originally part of, as registered upon the register relating to such Units.
Prior to due presentment for registration or transfer of any Warrant, the
Company may deem and treat the Holder as the absolute owner of such Warrant and
of each Warrant represented thereby (notwithstanding any notation of ownership
or other writing on the Warrant Certificate made by anyone other than the
Company), for the purpose of any exercise thereof, and for all other purposes,
and the Company shall not be affected by any notice to the contrary.

 

4



--------------------------------------------------------------------------------

(iii) Detachability of Warrants. The Series E Preferred Shares and Warrants
comprising the Units will be immediately separable after the Issuance Date (the
“Detachment Date”), subject to the receipt by the Company of written notice from
the registered holder of the Units of such holder’s intent to separate the
Series E Preferred Shares and Warrants.

Section 4. Exercise of Warrant.

(a) Each Warrant, when signed by the Company, may be exercised by the Holder
thereof, in whole or in part, on any Business Day and at any time prior to 5:00
p.m., Eastern Time, on the Expiration Date. Any exercise of a Warrant shall be
effected by:

(i) delivery to the Company at the principal executive office of the Company of
a written notice, in the form attached as Exhibit A hereto (the “Exercise
Notice”), properly completed and executed, of Holder’s election to exercise the
Warrant, specifying the number of shares of Common Stock to be purchased;

(ii) payment of an amount equal to the Exercise Price multiplied by the number
of shares of Common Stock being purchased upon exercise (A) in cash or wire
transfer of immediately available funds payable to the Company; (B) by means of
a cashless exercise pursuant to Section 4(c); (C) by surrender of all or a
portion (as appropriate) of such Holder’s Series E Preferred Shares pursuant to
Section 4(d); or (D) following the redemption of the Holder’s Series E Preferred
Shares, by applying the Exercise Price Accrual credited to the account of such
Holder pursuant to Section 4(e) (the foregoing methods set forth in (A) through
(D) of this Section 4(a)(ii) referred to herein as the “Payment,” and any
Payment may include any combination of such methods); and

(iii) the surrender to the Company at the principal executive office of the
Company of the definitive Warrant Certificate evidencing the Warrants to be
exercised.

The Company shall, not later than the fifth Business Day (the “Delivery Date”)
following receipt of an Exercise Notice, the Payment and the Warrant Certificate
(collectively, the “Exercise Documents”), arrange for its transfer agent, on or
before the Delivery Date, to issue and surrender to a nationally recognized
courier for overnight delivery to the address specified in the Exercise Notice,
a certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled. Upon delivery
of the Exercise Notice and the Payment (the “Exercise Date”), the Holder shall
be deemed for all corporate purposes to have become the holder of record of the
shares of Common Stock with respect to which a Warrant has been exercised on the
Delivery Date, irrespective of the date of delivery of the certificates
evidencing the shares of Common Stock. Notwithstanding the foregoing, the
Company shall not be obligated to deliver any securities pursuant to the
exercise of a Warrant if, in the opinion of counsel to the Company, the exercise
of such Warrant is not exempt from the registration requirements of the
Securities Act or the shares of Common Stock issuable upon exercise of such
Warrant are not qualified for sale or exempt from qualification under applicable
securities laws of the states or other jurisdictions in which the Holder(s)
thereof reside unless a registration statement under the Securities Act with
respect to the shares of Common Stock issuable upon the exercise of such Warrant
is effective. Warrants may not be exercised by, or securities issued to, any
Holder in any state in which such exercise or issuance would be unlawful.

 

5



--------------------------------------------------------------------------------

(b) Unless the rights represented by a Warrant have expired or been fully
exercised, the Company shall, as soon as practicable and in no event later than
five Business Days after receipt of the Exercise Documents and at its own
expense, issue a new Warrant Certificate representing the right to purchase the
number of shares of Common Stock purchasable immediately prior to exercise of
the Warrant, less the number of shares purchased upon exercise of the Warrant.

(c) In lieu of or in addition to exercising a Warrant by means of paying via
cash or wire transfer or pursuant to Section 4(d) or Section 4(e), the Holder
may elect to make the Payment by means of receiving shares equal to the value of
the Warrant (or portion thereof being exercised) by delivery and surrender of
the Warrant together with the Exercise Notice in accordance with the terms
hereof, duly completed to indicate a net issuance exercise and executed by the
Holder, in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:

X = Y(A-B)/A

 

where   X   =   the number of shares issued to the Holder;   Y   =   the number
of shares purchasable (or portion thereof) under the Warrant that are being
exercised at the date of the calculation;   A   =   the Closing Price per share
of Common Stock on the Trading Day immediately preceding the Exercise Date; and
  B   =   the Exercise Price on the date of the calculation

(d) In lieu of or in addition to exercising a Warrant by means of paying via
cash or wire transfer or pursuant to Section 4(c), the Holder may elect to make
the Payment by surrender of Series E Preferred Shares. In such case, the Holder
shall surrender the number of whole Series E Preferred Shares, properly endorsed
to the Company, having an aggregate Liquidation Value (as defined in the Series
E Certificate) equal to the Payment as calculated pursuant to Section 4(a) (less
any amounts paid via cash or wire transfer or pursuant to Section 4(c)). Unless
all of the shares represented by the certificate for the Series E Shares have
been surrendered, the Company shall, as soon as practicable and in no event
later than five Business Days after receipt of the Exercise Documents and at its
own expense, issue a new certificate representing the remaining Series E Shares
owned by the Holder. Notwithstanding the foregoing, no Holder shall be entitled
to receive cash or other consideration in satisfaction of the excess of the
aggregate Liquidation Value of the Series E Preferred Shares surrendered
pursuant to this Section 4(d) over the required Payment (the “Excess Amount”),
it being understood and agreed that the Excess Amount shall never exceed the
Exercise Price payable upon exercise of a Warrant to purchase one share of
Common Stock. In the event that a Holder exercises a Warrant and elects to make
the Payment pursuant to this Section 4(d) and such exercise results in an Excess
Amount, then at the Holder’s option (as indicated on the Exercise Notice) the
Excess Amount: (i) shall be forfeited to the Company or (ii) may be applied to
exercise a Warrant to purchase one additional share of Common Stock; provided,
that the Holder shall pay an amount in cash equal to the difference between the
Excess Amount and the Exercise Price of the Warrant; provided further, that this
option (ii) shall not be available if the Holder does not hold at least one
Warrant immediately following the exercise resulting in the Excess Amount. If
the Holder does not make an election with respect to the Excess Amount in the
Exercise Notice, then the Excess Amount will be deemed to be forfeited to the
Company.

 

6



--------------------------------------------------------------------------------

(e) If a Warrant is exercised following the redemption of the Holder’s Series E
Preferred Shares, then in lieu of or in addition to exercising a Warrant by
means of paying via cash or wire transfer or pursuant to Section 4(c), the
Holder may elect to make the Payment by applying that amount of the Exercise
Price Accrual credited to the account of such Holder equal to the Payment as
calculated pursuant to Section 4(a) (less any amounts paid via cash or wire
transfer or pursuant to Section 4(c)). Any amount of the Exercise Price Accrual
applied upon such exercise shall be deemed to have been surrendered by such
Holder to the Company.

(f) No fractional shares of Common Stock are to be issued upon the exercise of a
Warrant, but rather the number of shares of Common Stock issued shall be rounded
up or down to the nearest whole number.

(g) Each Warrant not exercised on or before the Expiration Date shall become
void, and all rights thereunder and all rights in respect thereof under this
Agreement shall cease at the close of business on the Expiration Date.

Section 5. Covenants as to Common Stock. The Company hereby covenants and agrees
as follows:

(a) The Warrants will be, and any Warrants issued in substitution for or in
replacement of the Warrants upon issuance will be, duly authorized, executed and
delivered.

(b) All shares of Common Stock issuable upon exercise of the Warrants will be,
upon issuance, validly issued, fully paid and nonassessable and free from all
liens and charges with respect to the issue thereof.

(c) As long as the Warrants may be exercised, the Company will have authorized
and reserved at least the number of shares of Common Stock needed to provide for
the exercise of the rights then represented by each Warrant and any other
Derivative Security then outstanding.

Section 6. Warrant Holder Not Deemed a Stockholder. Except as specifically
provided in Section 4(a), nothing contained in this Agreement shall be construed
to (a) grant the Holder any rights to vote or receive dividends or be deemed the
holder of shares of the Company for any purpose, (b) confer upon the Holder any
of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, or (c) impose any liabilities on the Holder to purchase
any securities or as a stockholder of the Company, whether asserted by the
Company or creditors of the Company, prior to the issuance of the underlying
shares of Common Stock.

 

7



--------------------------------------------------------------------------------

Section 7. Ownership and Transfer.

(a) Prior to the Detachment Date, the Warrants may be transferred or exchanged
only as part of the Unit in which such Warrant is included, and only for the
purpose of effecting, or in conjunction with, a transfer or exchange of such
Unit. For the avoidance of doubt, each transfer of a Unit on the register
relating to such Units shall operate also to transfer the Warrants included in
such Unit. Following the Detachment Date and until the redemption of the
Holder’s Series E Preferred Shares, the Warrants may only be offered, sold,
transferred or assigned in conjunction with the sale, transfer or assignment of
whole Units only. Any time after the redemption of the Holder’s Series E
Preferred Shares, the Warrant related to such redeemed Series E Preferred Shares
may only be offered, sold, transferred or assigned in conjunction with the sale,
transfer or assignment of the Exercise Price Accrual associated therewith. Any
attempted transfer of the Warrants in violation of this Section 7(a) shall be
null and void ab initio.

(b) Warrants may be surrendered to the Company, together with a written request
for exchange or transfer (which in the case of any transfer, shall be in the
form attached to Exhibit A hereto), and thereupon the Company shall issue in
exchange therefor one or more new Warrants as requested by the Holder of the
Warrants so surrendered, representing an equal aggregate number of Warrants;
provided, that in the event that a Warrant surrendered for transfer bears a
restrictive legend, the Company shall not cancel such Warrant and issue new
Warrants in exchange therefor if the Company has received an opinion of counsel
stating that such transfer may not be made or may not be made unless the new
Warrants also bear a restrictive legend. Upon any such registration of transfer,
the Company shall execute and deliver, in the name of the designated transferee,
a new Warrant Certificate or Warrant Certificates of any authorized denomination
evidencing in the aggregate a like number of unexercised Warrants.

(c) The delivery of the new Warrant Certificate by the Company to the transferee
thereof shall be deemed to constitute acceptance by such transferee of all of
the rights and obligations of a holder of a Warrant. Subject to the terms of
this Section 7, a Warrant may be divided or combined with other warrants that
carry the same rights upon presentation of the underlying Warrant Certificate at
the principal executive office of the Company together with a written notice
signed by the Holder specifying the names and denominations in which the new
Warrant Certificates are to be issued.

(d) Upon the valid exchange or transfer of any Warrant in accordance with this
Section 7, the Company shall register the transfer and the name of such
transferee(s) upon the Warrant Register, and such transferee(s) shall become a
Holder for all purposes thereafter.

Section 8. Adjustment of Exercise Price and Number of Shares. The Exercise Price
and the number of shares of Common Stock issuable upon exercise of each Warrant
shall be adjusted from time to time as follows:

(a) Stock Splits. If the Company subdivides (by any stock split,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to the
subdivision will be proportionately reduced and the number of shares of Common
Stock issuable upon exercise of each Warrant will be proportionately increased.
If the Company combines (by combination, reverse stock split or otherwise) its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to the combination will be proportionately
increased and the number of shares of Common Stock issuable upon exercise of
each Warrant will be proportionately decreased. Any adjustment under this
Section 8(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

8



--------------------------------------------------------------------------------

(b) Stock Dividends. If the Company declares a dividend or any other
distribution upon the Common Stock that is payable in shares of Common Stock or
Derivative Securities, the number of shares of Common Stock issuable upon
exercise of each Warrant will be proportionately increased and the Exercise
Price in effect immediately prior to the declaration of the dividend or
distribution will be reduced to the quotient obtained by dividing (i) the number
of shares of Common Stock outstanding immediately prior to the declaration
multiplied by the then effective Exercise Price by (ii) the total number of
shares of Common Stock outstanding immediately after the declaration (assuming
the exercise or conversion of any such Derivative Securities for cash (not on a
“cashless” basis)).

(c) Adjustment for Property Dividends. If the Company declares a dividend or any
other distribution upon the Common Stock that is payable in any of its assets
(including cash) or debt securities or any rights, options or warrants to
purchase debt securities, assets or other securities of the Company (other than
(i) Common Stock pursuant to which another provision of this Section 8 applies
or (ii) any dividend or distribution upon a merger or consolidation or sale to
which Section 9 applies) (a “Property Dividend”), then and in each such event
the Exercise Price for each Warrant in effect immediately prior to the close of
business on the date for the determination of the holders of Common Stock
entitled to receive such dividend or distribution shall be decreased by the fair
market value (as determined in good faith by the Board of Directors of the
Company, whose determination shall be conclusive and evidenced by a Board
Resolution filed with the Company) of such Property Dividend so distributed for
each share of Common Stock.

Any adjustment under this Section 8(c) shall, become effective immediately prior
to the opening of business on the day after the date for the determination of
the holders of Common Stock entitled to receive a Property Dividend. If the
Board of Directors determines the fair market value of any Property Dividend for
purposes of this Section 8(c) by reference to the actual or when issued trading
market for any securities comprising such Property Dividend, it must in doing so
consider the prices in such market over the same period used in computing the
Fair Market Value (pursuant to Section 8(e)) per share of Common Stock.

For purposes of clarity, if a declared Property Dividend would have reduced the
Exercise Price to an amount below $0, the Exercise Price will be reduced to $0
and any remaining fair market value of the Property Dividend that would have
resulted in a reduction of the Exercise Price below $0 shall be reflected in an
increase of the number of shares issuable upon exercise of this Warrant pursuant
to Section 8(d) hereto.

(d) Adjustment for Property Dividend In Special Circumstances. In the event that
the Exercise Price is or has been reduced to $0 or a price that rounds to $0 due
to adjustments to the Exercise Price pursuant to Section 8(c) and the Company
declares a dividend or any other distribution upon the Common Stock that is a
Property Dividend, this Section 8(d) shall apply and the number of shares of
Common Stock issuable upon exercise of a Warrant shall be adjusted in accordance
with the formula:

 

  N’    =    N    x   

M

                    M - F      

 

9



--------------------------------------------------------------------------------

where:

 

N’ =   the adjusted number of shares of Common Stock issuable upon exercise of a
Warrant. N =   the current number of shares of Common Stock issuable upon
exercise of a Warrant. M =   the Closing Price per share of Common Stock on the
Business Day immediately preceding the Ex Date for such distribution. F =   the
fair market value on the Ex Date for such distribution of the assets,
securities, rights or warrants distributable to one share of Common Stock after
taking into account, in the case of any rights, options or warrants, the
consideration required to be paid upon exercise thereof. The Board of Directors
of the Company shall reasonably determine the fair market value in good faith.

The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such distribution.

This Section 8(d) does not apply to regular quarterly cash dividends. If any
adjustment is made pursuant to this Section 8(d) as a result of the issuance of
rights, options or warrants and at the end of the period during which any such
rights, options or warrants are exercisable, not all such rights, options or
warrants shall have been exercised, this Warrant shall be immediately readjusted
as if “F” in the above formula was the fair market value on the Ex Date for such
distribution of the indebtedness or assets actually distributed upon exercise of
such rights, options or warrants divided by the number of shares of Common Stock
outstanding on the ex-dividend date for such distribution. Notwithstanding
anything to the contrary contained in this Section 8(d), if “M-F” in the above
formula is less than $1.00, the Company may elect to, and if “M-F” or is a
negative number, the Company shall, in lieu of the adjustment otherwise required
by this Section 8(d), distribute to the holder of a Warrant, upon exercise
thereof, the evidences of indebtedness, assets, rights, options or warrants (or
the proceeds thereof) which would have been distributed to such holder had such
Warrant been exercised (for cash) immediately prior to the record date for such
distribution.

(e) Issuance of Common Stock Below Current Fair Market Value. If the Company
shall issue or sell shares of Common Stock, or Derivative Securities containing
the right to subscribe for or purchase shares of Common Stock to someone other
than the Holder, at a price per share (determined, in the case of such
Derivative Securities, by dividing (A) the total amount receivable by the
Company in consideration of the issuance and sale of such Derivative Securities,
plus the total consideration, if any, payable to the Company upon exercise,
conversion or exchange thereof, by (B) the total number of shares of Common
Stock covered by such Derivative Securities) that is lower than the then current
Fair Market Value (defined below) per share of Common Stock in effect
immediately prior to such sale or issuance, then (1) the number of shares of
Common Stock issuable upon exercise of each Warrant shall be increased by adding
the number of shares of Common Stock theretofore issuable upon exercise of such
Warrant to the product of (x) the Cheap Stock Issued (defined below), multiplied
by (y) the Ownership Ratio (defined below); and (2) the Exercise Price shall be
reduced by multiplying the then current Exercise Price by a fraction of which,
the numerator shall be the number of shares of Common Stock issuable upon
exercise of each Warrant immediately prior to such sale or issuance and the
denominator of which shall be the number of shares of Common Stock issuable upon
exercise of such Warrant after adjustment pursuant to clause (1), above. Such
adjustment shall be made successively whenever any such sale or issuance is
made.

 

10



--------------------------------------------------------------------------------

“Cheap Stock Issued” shall be the number of additional shares of Common Stock
issued or offered by the Company for subscription or purchase as described above
minus the number of shares of Common Stock that the aggregate offering price of
the total number of shares of Common Stock so offered would purchase at the then
current Fair Market Value per share of Common Stock.

“Ownership Ratio” shall be a fraction, the numerator of which shall be the
number of shares of Common Stock issuable upon exercise of each Warrant prior to
such time, and the denominator of which shall be the number of shares of Common
Stock then outstanding on the date of issuance or sale of such shares of Common
Stock or such Derivative Securities. For purposes of such adjustments, the
shares of Common Stock which the holder of any such Derivative Securities shall
be entitled to subscribe for or purchase (assuming the exercise or conversion of
any such Derivative Securities for cash (not on a “cashless” basis)) shall be
deemed to be issued and outstanding as of the date of the sale and issuance of
the rights, warrants or convertible or exchangeable securities.

“Fair Market Value” shall be equal to a discount of 10% to the average VWAP of
the Common Stock for the 30 days preceding the issuance of such shares of Common
Stock, or Derivative Securities.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b) if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.

 

11



--------------------------------------------------------------------------------

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, The Nasdaq Capital Market, The Nasdaq Global Market, The Nasdaq
Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the
Pink Sheets.

(f) Other Adjustments.

(i) Notwithstanding anything to the contrary contained in this Section 8, if, at
any time while a Warrant is outstanding, the Company shall issue or sell shares
of Common Stock, or Derivative Securities to someone other than the Holder, at a
price per share (determined, in the case of such Derivative Securities, by
dividing (A) the total amount receivable by the Company in consideration of the
issuance and sale of such Derivative Securities, plus the total consideration,
if any, payable to the Company upon exercise, conversion or exchange thereof, by
(B) the total number of shares of Common Stock covered by such Derivative
Securities) that is lower than the Exercise Price, the Company shall adjust the
Exercise Price and number of shares into which each Warrant is convertible so
that such Warrant shall be exercisable for the same percentage of the
outstanding Common Stock (on an “as converted” basis) following the issuance or
sale of such other shares of Common Stock or Derivative Securities for the same
aggregate consideration prior to such adjustment; provided, that such
adjustments shall only be made for the benefit of the Holder of this Warrant.

(ii) Notwithstanding anything to the contrary contained in this Section 8, if,
at any time while a Warrant is outstanding, the number of shares underlying any
Derivative Security, and/or the exercise or conversion price of such Derivative
Security adjusts or would have adjusted for any reason (including as a result of
the issuance of a Warrant) and the terms, manner or method of such adjustment
are more favorable than the adjustment provisions contained in this Section 8,
the Company shall adjust the Exercise Price and/or number of shares into which
each Warrant is convertible in order to give the Holder the benefit of the more
favorable terms, manner and/or method; provided, that no adjustment shall be
made pursuant to this Section 8(f)(ii): (A) if an adjustment is otherwise
required pursuant to another provision contained in this Section 8; (B) if the
additional adjustment that may be required by this Section 8(f)(ii) would not
require a decrease or increase of at least 1% in the Exercise Price then in
effect or the number of shares of Common Stock issuable upon exercise of a
Warrant; provided, that any adjustments that, by reason of this clause (B) of
Section 8(f)(ii), are not required to be made shall be carried forward and taken
into account in any subsequent adjustment; or (C) solely as a result of an
adjustment pursuant to: (1) Section 7(f) of those certain warrants to purchase
Common Stock each dated December 31, 2008 and issued to purchasers of shares of
Series C Preferred Stock of the Company in connection with the purchase of such
shares of Series C Preferred Stock or (2) Section 7(f)(ii) of those certain
warrants issued to purchase Common Stock composing the Series D Units. For the
avoidance of doubt, the Exercise Price and number of shares of Common Stock
issuable upon exercise of each Warrant shall be adjusted so that such Warrant
shall be exercisable for the same percentage of the outstanding Common Stock (on
a fully diluted basis) following the adjustment of such other Derivative
Security pursuant to the foregoing sentence for the same aggregate consideration
prior to such adjustment; provided, that following such adjustment, if the
exercise price of such other Derivate Security is less than the Exercise Price,
the Exercise Price shall be reduced to the same exercise price as the Derivative
Security; provided further, that such adjustments shall only be made for the
benefit of the Holder of a Warrant.

 

12



--------------------------------------------------------------------------------

(g) Section 8(e) and Section 8(f)(i) shall not apply to: (i) securities issued
to employees, officers, directors, consultants or other service providers of the
Company pursuant to a plan or agreement approved by the board of directors,
including the Lighting Science Group Corporation Amended and Restated
Equity-Based Compensation Plan, (ii) securities issued to settle the Company’s
directors’ fees, (iii) securities issued pursuant to the exercise or conversion
of currently issued Derivative Securities, restricted stock, or other derivative
instruments of the Company, (iv) securities issued as a dividend on preferred
stock of the Company, and (v) securities issued pursuant to an acquisition of
shares or assets of a target company at a value not less than the fair market
value as determined by an independent investment banking firm.

(h) Notices of Changes in Warrant. Upon every adjustment of the Exercise Price
or the number of shares of Common Stock issuable on exercise of a Warrant, the
Company shall give written notice thereof to the Holder, at the last address set
forth for such Holder in the Warrant Register, which notice shall state (1) the
record date or the effective date of the event, (2) the Exercise Price resulting
from such adjustment, (3) the increase or decrease, if any, in the number of
shares of Common Stock purchasable at such price upon the exercise of a Warrant,
and (4) the method of calculation (in reasonable detail) and the facts upon
which such calculation is based. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event. Within thirty
days following the occurrence of any event requiring an adjustment pursuant to
this Section 8, the Company shall issue each Holder a new Warrant reflecting the
required adjustment(s) thereto, subject only to the surrender by the Holder of
the Warrant Certificate for which such new Warrant relates.

Section 9. Purchase Rights; Reorganization, Reclassification, Consolidation,
Merger or Sale.

(a) Upon the consummation of any Change of Control following which the Company
is not a surviving entity, the Company will secure from the successor resulting
from the Change of Control (the “Acquiring Entity”) a written agreement to
deliver to each Holder in exchange for each Warrant, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to this Agreement and reasonably satisfactory to each Holder. Prior to
the consummation of any Change of Control, the Company shall make appropriate
provision to insure that each Holder will thereafter have the right to acquire
and receive in lieu of the shares of Common Stock immediately theretofore
acquirable and receivable upon the exercise of each Warrant, such shares of
stock, securities or assets that would have been issued or payable in the Change
of Control with respect to or in exchange for the number of shares of Common
Stock that would have been acquirable upon exercise of each Warrant as of the
date of the Change of Control.

Section 10. Lost, Stolen, Mutilated or Destroyed Warrant. If any Warrant is
lost, stolen, mutilated, or destroyed, the Company shall promptly, on receipt of
an indemnification undertaking reasonably satisfactory to the Company (or, in
the case of a mutilated Warrant, the Warrant), issue a new Warrant of like
denomination, tenor and date as the Warrant so lost, stolen, mutilated or
destroyed. Any such new Warrant shall constitute a substitute contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.

 

13



--------------------------------------------------------------------------------

Section 11. Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by fax transmittal (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and fax numbers for
communications shall be:

 

   If to the Company:       Lighting Science Group Corporation       Attention:
General Counsel       Building 2A, 1227 South Patrick Drive       Satellite
Beach, FL 32937       Tel: (321) 779-5520       Fax: (321) 779-5521    With a
copy to:       Haynes and Boone, LLP       2323 Victory Avenue, Suite 700      
Dallas, TX 75219       Fax: (214) 200-0577       Attention: Greg R. Samuel, Esq.
   If to Pegasus:       Pegasus Capital Advisors, L.P.       505 Park Avenue   
   New York, NY 10022       Fax: (212) 355-2303       Attn: General Counsel   
With a copy to:       Akin Gump Straus Hauer & Feld LLP       One Bryant Park   
   New York, NY 10036       Fax: (212) 872-1002       Attention: Jeffrey L.
Kochian, Esq.

Written confirmation of receipt (A) given by the recipient of any notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s fax machine containing the time, date, recipient fax
number and an image of the first page of the transmission, or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of receipt.

 

14



--------------------------------------------------------------------------------

Section 12. Amendment and Waiver. Except as otherwise provided herein, this
Agreement may not be modified or amended except pursuant to an instrument in
writing signed by the Company and the Holder. No provision hereunder may be
waived other than in a written instrument executed by the waiving party.

Section 13. Successors. All the covenants and provisions of this Agreement by or
for the benefit of the Company or the Holders shall bind and inure to the
benefit of their respective successors and assigns.

Section 14. Governing Law. This Warrant shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

Section 15. Examination of the Warrant Agreement. A copy of this Agreement shall
be available at all reasonable times at the principal executive office of the
Company for inspection by the Holder of any Warrant. The Company may require any
such Holder to submit its Warrant Certificate for inspection by the Company.

Section 16. Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

Section 17. Entire Agreement. This Agreement constitutes the entire
understanding of the parties and supersedes all prior agreements,
understandings, arrangements, promises, and commitments, whether written or
oral, express, or implied, relating to the subject matter hereof, and all such
prior agreements, understandings, arrangements, promises, and commitments are
hereby canceled and terminated.

Section 18. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of the
date first written above.

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ John T. Stanley

  Name: John T. Stanley   Title: Chief Operating Officer PEGASUS PARTNERS IV,
L.P. By:   Pegasus Investors IV, L.P.   its general partner By:   Pegasus
Investors IV GP, L.L.C.   its general partner By:  

/s/ Richard Weinberg

  Name: Richard Weinberg   Title: Vice President

Signature Page to Warrant Agreement



--------------------------------------------------------------------------------

Exhibit A To Warrant Agreement

SPECIMEN WARRANT CERTIFICATE

 

NUMBER

                    -

   WARRANTS

(SEE REVERSE SIDE FOR LEGEND)

THIS WARRANT WILL BE VOID IF NOT EXERCISED PRIOR TO 5:00 P.M.

NEW YORK CITY TIME, JUNE 23, 2022

LIGHTING SCIENCE GROUP CORPORATION

WARRANT

THIS CERTIFIES THAT, for value received

is the registered holder of a Warrant or Warrants expiring June 23, 2022 (the
“Warrant”) to purchase one fully paid and non-assessable share of common stock,
par value $0.001 per share (“Shares”), of LIGHTING SCIENCE GROUP CORPORATION, a
Delaware corporation (the “Company”), for each Warrant evidenced by this Warrant
Certificate. Subject to the conditions set forth herein and in the Warrant
Agreement dated as of June 23, 2010, by and between the Company and the Pegasus
Partners IV, L.P. (the “Warrant Agreement”), the Warrant entitles the holder
thereof to purchase from the Company, at any time after the date of issuance and
terminating at 5:00 p.m., New York City time on June 23, 2022 (the “Expiration
Date”), such number of Shares of the Company at the price of $7.00 per share,
upon surrender of this Warrant Certificate and payment of the Exercise Price at
the office of the Company.

Payment of the Exercise Price may be made, at the option of the holder of the
Warrant and subject to conditions set forth herein and in the Warrant Agreement,
by the following methods (or any combination thereof): (1) in cash or by wire
transfer of immediately available funds; (2) by means of a cashless exercise
pursuant to Section 4(c) of the Warrant Agreement; (3) by surrender of all or a
portion (as appropriate) of such holder’s Series E Preferred Shares pursuant to
Section 4(d) of the Warrant Agreement; or (4) by applying the Exercise Price
Accrual credited to the account of such solder pursuant to Section 4(e) of the
Warrant Agreement. In no event shall the registered holder of this Warrant be
entitled to receive a net-cash settlement or other consideration in lieu of a
physical settlement in Shares of the Company. The Warrant Agreement provides
that upon the occurrence of certain events the Exercise Price and the number of
Shares purchasable hereunder, set forth on the face hereof, may, subject to
certain conditions, be adjusted. The term Exercise Price as used in this Warrant
Certificate refers to the price per Share at which Shares may be purchased at
the time the Warrant is exercised.

No fraction of a Share will be issued upon any exercise of a Warrant. If, upon
exercise of a Warrant, a holder would be entitled to receive a fractional
interest in a Share, the Company shall, upon exercise, round up or down to the
nearest whole number the number of Shares to be issued to the Warrant holder.

 

1



--------------------------------------------------------------------------------

Upon any exercise of the Warrant for less than the total number of full Shares
provided for herein, there shall be issued to the registered holder hereof or
his, her, or its assignee a new Warrant Certificate covering the number of
Shares for which the Warrant has not been exercised.

Warrant Certificates, when surrendered at the office of the Company by the
registered holder hereof in person or by attorney duly authorized in writing,
may be exchanged in the manner and subject to the limitations provided in the
Warrant Agreement, but without payment of any service charge, for another
Warrant Certificate or Warrant Certificates of like tenor and evidencing in the
aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office of the Company, a new Warrant Certificate or Warrant Certificates of
like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
applicable tax or other government charge.

The Company may deem and treat the registered holder as the absolute owner of
this Warrant Certificate (notwithstanding any notation of ownership or other
writing hereon made by anyone), for the purpose of any exercise hereof, of any
distribution to the registered holder, and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

This Warrant does not entitle the registered holder to any of the rights of a
stockholder of the Company.

Capitalized terms used herein but not defined shall have the meaning set forth
in the Warrant Agreement.

 

By:

 

 

   

 

Name:  

 

    Name:   

 

Title:  

 

    Title:   

 

DATED:  

 

   

 

2



--------------------------------------------------------------------------------

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE WARRANTS

The undersigned holder hereby exercises the right to purchase
                         shares of Common Stock (“Warrant Shares”) of Lighting
Science Group Corporation, a Delaware corporation (the “Company”), evidenced by
the attached Warrant Certificate (the “Warrant”). Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant Agreement (the “Agreement”), dated as of June 23, 2010, by and between
the Company and Pegasus Partners IV, L.P.

1. Payment of Exercise Price (check applicable box).

[    ] Payment in the sum of $                     [is enclosed] [has been wire
transferred to the Company at the following account:                     ] in
accordance with the terms of the Warrant.

[    ] Holder hereby elects to make the Payment for the Warrant Shares in
accordance with Section 4(c) of the Agreement.

[    ] Holder hereby elects to make the Payment for the Warrant Shares in
accordance with Section 4(d) of the Agreement.

 

Number of Series E Preferred Shares surrendered:

 

                    

 

Liquidation Value per Series E Preferred Share:

 

                    

 

Aggregate Liquidation Value of Series E Preferred Shares surrendered:

 

                    

  If any Excess Amount remains, Holder elects to (check one):   ¨  forfeit the
Excess Amount   ¨  apply the Excess Amount to exercise a Warrant*   * please
include cash payment equal to the difference between the Exercise Price and the
Excess Amount  

[    ] Holder requests that the Payment be reduced in accordance with
Section 4(e) of the Agreement by applying $                     (which amount is
attributable to the Exercise Price Accrual payable to the Holder on the Series E
Preferred Shares) towards the Payment.

 

3



--------------------------------------------------------------------------------

2. Delivery of Warrant Shares. The Company shall deliver the Warrant Shares in
the name of the undersigned or in such other name as is specified below in
accordance with Section 4(a) of the Agreement at the following address:

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

 

and be delivered to  

 

and, if such number of Warrants shall not be all the Warrants evidenced by this
Warrant Certificate, that a new Warrant Certificate for the balance of such
Warrants be registered in the name of, and delivered to, the registered holder
at the address stated below:

3. Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

Dated:  

 

   

 

      (SIGNATURE)      

 

      (ADDRESS)      

 

     

 

      (TAX IDENTIFICATION NUMBER)

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
                             to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated     ,
20     from the Company and acknowledged and agreed to by                     .

 

LIGHTING SCIENCE GROUP CORPORATION By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

ASSIGNMENT

To be Executed by the Registered Holder in Order to Assign Warrants

For Value Received,                                                       hereby
sells, assigns and transfers unto

 

 

 

(PLEASE TYPE OR PRINT NAME AND ADDRESS)

 

 

 

 

 

 

(SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER)

and be delivered to

 

 

(PLEASE PRINT OR TYPE NAME AND ADDRESS)

                                          of the Warrants represented by this
Warrant Certificate and does hereby irrevocably constitute and appoint
                                         Attorney to transfer this Warrant
Certificate on the books of the Company, with full power of substitution in the
premises.

 

Dated:   

 

        

 

        

(SIGNATURE)

THE SIGNATURE TO THE ASSIGNMENT MUST CORRESPOND TO THE NAME WRITTEN UPON THE
FACE OF THIS WARRANT CERTIFICATE IN EVERY PARTICULAR, WITHOUT ALTERATION OR
ENLARGEMENT OR ANY CHANGE WHATSOEVER AND MUST BE GUARANTEED BY AN ELIGIBLE
GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND
CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION
PROGRAM PURSUANT TO S.E.C. RULE 17 Ad – 15).

 

6



--------------------------------------------------------------------------------

Appendix I

Holder’s Contact Information

 

Name:

 

 

   

Address:

 

 

   

City, State, Zip:

 

 

   

Telephone Number:

 

 

   

Facsimile Number:

 

 

   

E-mail Address:

 

 

   

 

7